ORDER
This matter now comes before the court upon remand from the U.S. Supreme Court for further proceedings in conformity with its decision in BE & K Construction Company v. National Labor Relations Board, et al., — U.S. -, 122 S.Ct. 2390, 153 L.Ed.2d 499, 70 USLW 4647 (June 24, 2002).
Upon further consideration, it is the conclusion of this court that the matter be remanded to the National Labor Relations Board for its determination of the following issues:
(1) Whether BE & K had a subjectively genuine belief that the union conduct that precipitated the company’s civil suit against the unions was not protected under the National Labor Relations Act.
(2) Whether BE & K had an objectively reasonable belief that the union conduct that precipitated the company’s civil suit against the unions was not protected under the National Labor Relations Act.
(3) Whether BE & K filed the civil suit against the unions only to impose the cost of such a litigation process, regardless of the outcome, on the unions in retaliation for union activity protected by the National Labor Relations Act and, if so, whether the Board considers such a suit to violate the principles of the National Labor Relations Act.
It is so ORDERED.